         Case 1:18-cv-00313-CWD Document 35 Filed 05/25/19 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF IDAHO

JAMES EVERETT SHELTON                           │ Case No. 1:18-cv-00313-BLW
                                                │
                                                │ Hon. Candy W. Dale
                                                │
              Plaintiff,                        │
       v.                                       │
                                                │
PARAMOUNT HOLDING COMPANY LLC                   │
                                                │
                                                │
                                                │
              Defendant.                        │
                                                │

REO LAW, LLC
By: Bryan Anthony Reo (#0097470)
P.O. Box 5100
Mentor, OH 44061
(P): (440) 313-5893
(E): Reo@ReoLaw.org
Attorney for James Everett Shelton

        JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE


By stipulation of the Parties, through the undersigned attorneys, the instant action is hereby

dismissed with prejudice per F.R.C.P 41(a), each side to bear its own costs per the terms of the

agreement executed between the parties.



                                            RESPECTFULLY SUBMITTED,

                                            /S/ BRYAN ANTHONY REO
                                            Bryan Anthony Reo (#0097470)
                                            Reo Law LLC
                                            P.O. Box 5100
                                            Mentor, OH 44061
                                            (Business): (216) 505-0811
                                            (Mobile): (440) 313-5893
                                            (E): Reo@ReoLaw.org
          Case 1:18-cv-00313-CWD Document 35 Filed 05/25/19 Page 2 of 2



                                                Attorney for James Shelton




                                                RESPECTFULLY SUBMITTED,

                                                /S/ JENNIFER A. HEARNE
                                                Jennifer Hearne, ISB #8713
                                                J.A. Hearne Law, PLLC
                                                4897 Lakeview Place
                                                Boise, ID 83714
                                                (208) 371-2999
                                                jenhearne@mac.com
                                                Attorney for Paramount Holdings




CERTIFICATE OF SERVICE-



We hereby certify that the foregoing document was uploaded to the ECF system and was thus served
electronically on all attorneys registered through the ECF who appear as counsel of record in the instant
action.

/S/ BRYAN ANTHONY REO
Attorney for James Shelton




/S/ JENNIFER A. HEARNE
Attorney for Paramount Holdings
